Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous objections to claim 38 have been fully considered and are persuasive.  Applicant has amended claim 38 to obviate the issue.  The previous objection to claim 38 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous 112(b) rejection of claim 32 have been fully considered and are persuasive.  Applicant has amended claim 32 to obviate the issue.  The previous 112(b) rejection of claim 32 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous 103 rejection of claim 29 under modified Yogev have been fully considered and are persuasive.  Applicant has amended claim 29 regarding the at least one wall, including critical effects as well as particular structure such as curving in the two curved surfaces to form a Venturi effect, which Examiner does not consider to be suggested by case law pertaining to obvious change in shape.  The previous 103 rejection of claim 29 under modified Yogev has been withdrawn. 




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Mayo on 5/31/2022.

The application has been amended as follows: 
Amendment to the claims
Please amend the claims as follows:

For all claims (including rejoined claims 46 & 50):
remove all instances of labeling/numbering in parentheses (e.g. amend line 1 of claim 29 to “A clothes dryer 

For Claim 29:
A clothes dryer 
a drying chamber 
an air pathway, along which air is arranged to flow from an air inlet 
wherein[[,]] the at least one wall comprises:
a 
a longitudinal curvature running from a base 
the at least one wall further comprises a cavity wall comprising a first curved surface 
the cavity 
wherein said first curved surface and said second curved surface enable a range of incident light from perpendicular to tangential at all times, such that said first curved surface and said second curved surface are configured to prevent overheating, and 
wherein said first curved surface and said second curved surface are further configured to reduce stagnation and minimize resistance to airflow by harnessing a Venturi effect, such that said first curved surface and said second curved surface curve-in to create a restriction and increase velocity.

For Claim 31:
on line 4, amend to “being arranged 

For Claim 32:
on line 4, amend to “between the cavity”

For Claim 33:
on line 2, amend to “

For Claim 35:
on line 2, amend to “curved surface”

For Claim 42:
on line 2, amend to “rotatable[[,]] either continuously,”

For Claim 46:
on line 2, amend to “positioned 

For Claim 53:
on line 2, amend to “hanging mechanism that is mounted and allows”

Rejoinder
Rejoin withdrawn claims 46 & 50.

Canceled claims
Cancel withdrawn claim 54.

Allowed claims
Claims 29-53 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed clothes dryer, and more particularly, the wall arrangement having the recited curvature(s) and the curved-in restriction producing a venturi effect as recited.  Examiner considers the closest prior art of record to be Yogev (WO 2005084138).
Yogev teaches an apparatus for drying laundry (see Figures 1-2, outer compartment 1, inner compartment 2, space 3, air outlet 4a.  refer to air path.  Page 8, lines 15-26.  Page 9, lines 1-5).  Examiner had previously relied on case law regarding change in shape regarding the curvature, but Examiner considers Applicant has expressed critical effects to the shape as it would pertain to the range of light incidents.  Additionally, while Examiner considers utilizing a venturi effect as well-known (see cited art below), Examiner does not consider the prior art to sufficiently suggest the arrangement as claimed wherein two curved surfaces as claimed would curve-in.   
Examiner has also further cited Huang (US 4069593) for teaching a solar curing/drying structure which uses small openings to produce a venturi effect (see Figures 2-6, openings 77.  Column 12, lines 8-14), and Ileleji et al. (US 20180231308) for teaching a solar dryer also using a venturi effect (see Figures 1-6, thermal collector inlet 107, drying chamber inlet 108.  [0045]).     
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 29-53 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718